DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 27, 2021. 
Claims 1-5 have been amended. 
Claims 1-5 are currently pending. 
Response to Arguments
Applicant’s arguments, see pg. 5, filed December 27, 2021, with respect to claim 3 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has corrected the minor informality.
Applicant’s arguments, see Pgs. 5-6, filed December 27, 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended claims 1 and 4-5 by correcting the claim language that rendered the claims indefinite.
Applicant’s arguments, see pg. 7-9, filed December 27, 2021, with respect to Claims 1-2, 4, and 5 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, 4, and 5, Applicant argues that Billinge and Toraya fail to disclose acquiring a fitting function for a non-crystalline phase and the fitting function for the one non-crystalline phase is the third fitting function that uses a profile intensity. Billinge teaches obtaining the intensity data for amorphous material in [0040]-[0041] but fails to teach the 
Applicant further argues Toraya fails to teach calculating a weight ratio of the one non-crystalline phase and the one or more crystalline phased based on the fitting functions. This argument is persuasive. Toraya teaches calculating the weight ratio of the one or more crystalline phases in Pg. 1509-1511 but fails to teach calculating a weight ratio for the one non-crystalline phase and for each of the one or more crystalline phases.
Allowable Subject Matter
Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Sasaki (U.S. 2014/0278147), Billinge (U.S. 2014/0114602) and Toraya (“A new method for quantitative phase analysis using X-ray powder diffraction: direct derivation of weight fractions from observed integrated intensities and chemical compositions of individual phases”).
Regarding claim 1:
Sasaki discloses a quantitative phase analysis device for analyzing non-crystalline phases, which is configured to perform quantitative phase analysis of a non-crystalline phase contained in a sample based on a powder diffraction pattern of the sample, quantitative phase analysis device comprising at least one microprocessor configured to: 
acquire the powder diffraction pattern of the sample (Fig. 2, 1, power diffraction acquiring);

acquire a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 execute whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 
wherein the fitting function for each of the one or more crystalline phases ([0035]-[0040], whole pattern fitting) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], integrated intensity ratio constrained by parameters), a second fitting function that uses an integrated intensity obtained by observation or calculation, and a third fitting function that uses a profile intensity obtained by observation or calculation ([0036], profile fitting).
Billinge teaches acquire information ([0026], information on material acquired) on one non-crystalline phase ([0040], amorphous material) and one or more crystalline phases contained in the sample ([0040], crystalline material).
Toraya teaches calculate a weight ratio (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations) of the one or more crystalline phases based on the fitting result (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-3 are allowable by virtue of their dependency. 
Regarding claim 4:
Sasaki discloses a quantitative phase analysis method for analyzing non-crystalline phases for performing quantitative phase analysis of a non-crystalline phase contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis method comprising steps of:
acquiring the powder diffraction pattern of the sample (Fig. 2, 1, power diffraction acquiring);
 acquiring information on one or more crystalline phases contained in the sample ([0029], information is stored; [0030]-[0031], integrated intensities and peak positions are calculated); 
acquiring a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 

Billinge teaches acquiring information ([0026], information on material acquired) on one non-crystalline phase ([0040], amorphous material) and one or more crystalline phases contained in the sample ([0040], crystalline material).
Toraya teaches calculating a weight ratio (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations) of the one or more crystalline phases based on the fitting result (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations).
However, Sasaki, Billinge and Toraya fail to disclose acquiring a fitting function for the one non-crystalline phase and for each of the one or more crystalline phases, calculating a weight ratio of the one non-crystalline phase and the one or more crystalline phases based on the fitting result, wherein the fitting function for the one non-crystalline phase is the third fitting function.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Regarding claim 5:
Sasaki discloses a non-transitory computer-readable storage medium storing a quantitative phase analysis program for analyzing non-crystalline phases for performing 
acquiring the powder diffraction pattern of the sample (Fig. 2, 1, power diffraction acquiring);
 acquiring information on one or more crystalline phases contained in the sample ([0029], information is stored; [0030]-[0031], integrated intensities and peak positions are calculated); 
acquiring a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 
wherein the fitting function for each of the one or more crystalline phases ([0035]-[0040], whole pattern fitting) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], integrated intensity ratio constrained by parameters), a second fitting function that uses an integrated intensity obtained by observation or calculation, and a third fitting function that uses a profile intensity obtained by observation or calculation ([0036], profile fitting).
Billinge teaches acquiring information ([0026], information on material acquired) on one non-crystalline phase ([0040], amorphous material) and one or more crystalline phases contained in the sample ([0040], crystalline material).

However, Sasaki, Billinge and Toraya fail to disclose acquiring a fitting function for the one non-crystalline phase and for each of the one or more crystalline phases, calculating a weight ratio of the one non-crystalline phase and the one or more crystalline phases based on the fitting result, wherein the fitting function for the one non-crystalline phase is the third fitting function.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884